IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff.
VS. Case No. 3:17cr024

JASON ROSALES, . JUDGE WALTER H. RICE

Defendant.

 

DECISION AND ENTRY OVERRULING DEFENDANT’S MOTION,
PURSUANT TO FED. R. CRIM. P 52 (b) REFERENCE COURTROOM
MISCONDUCT/*DELIBERATE JURY TAMPERING,” CONSTRUED BY
THE COURT AS A MOTION FOR NEW TRIAL BASED UPON PLAIN
ERROR

 

Pursuant to the record made in open Court on April 11, 2019, the Defendant’s filing
captioned “F.R.C.P. 52(b): Re; Courtroom Misconduct/‘Deliberate Jury Tampering,’ ” construed
by this Court as a motion for new trial, based upon plain error, is OVERRULED by this Court,
for the following reasons:

1. The motion is untimely;

2. The allegation that Defendant was prejudiced by the jury being able to overhear
bench conferences is not proven, given that, assuming arguendo, the jury heard the
bench conferences in question, same were not prejudicial to the Defendant; and

3. The allegation that a representative of the United States Attorney’s Office posted
Defendant’s past criminal record on her computer screen, in view of the jury, was not

proven, by anywhere near proof beyond a reasonable doubt. As a matter of fact, the
evidence introduced in open Court on the aforesaid April 11, 2019, clearly indicated

that Defendant’s past criminal record was not so posted.

( lesan mG

May 24, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
